DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed December 30, 2021.
Claims 1, 9, 15, and 17-19 have been amended.
Claims 3-4, 6 have been cancelled.
Claims 1-2, 5, and 7-21 are currently pending and have been examined.
Response to Arguments
Applicant’s remaining arguments filed December 30, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Currently there is a gap in the building process, where members of a building are either cut (wood) or formed (c-channel) and put in a vehicle and shipped to the work site where the works have to determine what is used for what member in the drawings. This can create a lot of wasted time and wasted materials. When removing the materials from the trucks they are typically removed haphazardly and without much logic. The present invention corrects this before the materials are ever manufactured or purchased so that not only is the exact amount of material needed, the proper length of each piece is order, and each section of the building is bundled so there are no questions as to what is used for what. Additionally with the organizing of the bundles in a container or vessel, the logical progression of removing the bundles can be done so that they can be placed or move to the correct location or even removed one at a time and assembled to create each section that would result in the building being built in the correct order. 
Through the present invention the building process is improved through the analysis and processing of the software/computer program/method to take an original set of data and create a variety of new data sets which are used to either create drawings, illustrations, machinery files, or 3d models. The present invention also manipulates a 3D model to new 3D models (of the building sections) and create an assembly process which would be performed in the real world to determine which members would be used to construct the sections, and how the sections would be assembled.
Examiner respectfully disagrees. The identified improvements to packing building materials argued by Applicant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019).
The Electric Power Group case does not stand for the proposition that all data that is gathered or calculated for the first time (new data) is necessarily an improvement to the technology. The patent at issue in Electric Power Group contained the limitations "receiving a plurality of data streams, each of the data streams comprising sub-second, timestamped synchronized phasor measurements wherein the measurements in each stream are collected in real time at geographically distinct points over the wide area of the interconnected electric power grid, the wide area comprising at least two elements from among control areas, transmission companies, utilities, regional reliability coordinators, and reliability Electric Power Group held that this was not "new data" even though the claims in Electric Power Group recite real-time data. Additionally, Electric Power Group discusses "measurement device or techniques" which indicates that the measurement devices or techniques (i.e. collecting real-time data) in Electric Power Group when considered as an additional element were not significantly more than the abstract idea because they were not generating new data. 
The instant claims are manipulating existing 3D model data to generate additional 3D model data which is not patent eligible. Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) ("Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.").

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
In the interest of furthering prosecution, Applicants respectfully submit that the claims are patent-eligible because they are not directed to abstract ideas, laws of nature or physical phenomena. Unlike the claims at issue in Bilski, where the risk hedging method could be largely performed mentally by a human being, the claimed invention the claim as a whole is directed to more than just steps capable of being performed mentally, products a physical product, and generates a set of data which previously did not exist. The present invention creates new data sets which previously did not exist. Data sets are created for the sections which are analyzed based on an assembly procedure of the building. Data sets which are readable by third party machinery are created to form each of the members, and the order in which the members are formed. Data sets related to an assembly procedure are created. Data sets related to the bundles which are formed is also created based on an assembly process of each of the sections. Each of these newly formed data sets are all required to form the final data set related to bundles. Without the data sets formed for the assembly of the building (comprised of the sections) and the assembly of the sections (comprised of the members), the final data set of bundle formations could not be created. This data set related to the bundle also is used to create a final data set for the machinery to produce each of the members in a predetermined order to form the bundle as well. This is not just real time data, as every building is likely to have a different assembly process, which would result in novel section data sets being formed, and each section would have novel data sets based on the members which form those sections.
Examiner respectfully disagrees. First, as discussed in the 112(a) rejection below, the specification does not provide adequate written description for the data sets formatted to be readable by third party machinery. Second, creating an assembly drawing from a master building model is a part of the identified abstract idea and could be performed by a human with the aid of a pen and paper even if the claims recite the use of a generic computer. See MPEP 2106.04(a)(2)(III)(C). As discussed above, generating assembly information is a manipulation of existing building information to create additional assembly information and is not a creation of new data. Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) ("Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible."). Examiner notes that the complexity of the 3D model is not claimed and Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242 (Fed. Cir. 2016) ("The difficulty of the programming details for this functionality is immaterial because these details are not recited in the actual claims. The degree of difficulty in implementing an abstract idea in this circumstance does not itself render an abstract idea patentable.")  

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Similar here, the present invention provides a solution to a problem, and that problem is taking a 3D model, determining a real world assembly process of building, and then the real world assembly process of sections which form the building, and then creating data sets related to how those sections would be bundled and transported for an efficient unpackaging and assembly process at the work site. The claims are focused on "an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity." The present invention is using a computer in a new capacity and is not just turning a 3D model into a drawing, but analyzing the 3D model to create new data sets and new material.
Examiner respectfully disagrees. The problem of the determining the most efficient way to arrange and pack building materials is not a technological problem. The identified improvements to packing building materials according to the assembly argued by Applicant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, and 7-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the “generating … a model file of the 3D building model” is not described anywhere in the specification. Specification [0072] discusses accessing a 3D model, however there is no discussion of generating 3D model file. Specification [0078], [0081] discuss generating drawings or illustrations however a model file is not generated. In the specification there is no discussion of how to generate a 3D building model, no discussion of what constitutes a model file, and no discussion that describes the generated drawings as a 3D model file.
Regarding claim 9, the “generating individual models of each section” is not described anywhere in the specification. Specification [0072] discusses accessing a 3D model, however there is no discussion 
Regarding claim 15, the “manufacturing order data set is formatted to be readable by manufacturing machinery” is not described anywhere in the specification. Manufacturing order is discussed in specification [0057] and assembly order is discussed in [0023], [0075], [0077], [0079]-[0080]. These paragraphs may no mention of the data set format or reading data by a manufacturing machine.
Claims 2, 5, 7-8, 10-14, and 16-21 depend upon claims 1, 9, or 15 and therefore inherit one of the above rejections of claims 1, 9, or 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5, and 7-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-2, 5, and 7-8 recite a series of steps and therefore recite a process.
Claims 9-14 recite a tangible article given properties through artificial means and therefore recite a manufacture.
Claims 15-21 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 9, and 15, as a whole, are directed to the abstract idea of arranging members in a shipping container, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including following rules or instructions) by providing rules for arranging members in a shipping container. The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) such as observing member, evaluating members, and using judgement to arrange members inside of a shipping container. The method of organizing human activity and mental process of “arranging members in a shipping container,” is recited by claiming the following limitations: analyzing a building model to identify the assembly process, converting building drawings to a building model, deconstructing the building model, identifying sections of the building model comprised of members, analyzing/simulating assembly for each section, generating an order for assembly, calculating/identifying the properties of members, arranging members into bundles, manipulating members based on the assembly process, manipulating bundles based on a shipping container, and generating a set of assembly drawings. The mere nominal recitation of a processor, a memory, a computer readable storage medium, a 3D model, and a computing device does not take the claim of the method of organizing human activity or mental process grouping. Thus, the claim recites an abstract idea.
With regards to Claims 5, 8, 11-13, 17-19, and 21, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: analyzing the assembly to arrange members in order of assembly, generating illustrations, analyzing shipping container limitations, extracting members, identifying member profiles, adjust members based on excess container space, arranging bundles based on assembly order, and manipulating the bundles.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 9, and 15 recite the additional elements: a processor, a memory, a computer readable storage medium, a 3D model, and a computing device which are used to perform the reviewing, calculating, arranging, and adjusting steps. The processor, memory, computer readable storage medium and computing device in these steps are recited at a high level of generality, i.e., as a generic processor, memory, computer readable storage medium and computing device performing a generic reviewing, calculating, arranging, and adjusting function. These processor, memory, computer readable storage medium and computing device limitations are no more than mere instructions to apply the exception using a generic computer component. The 3D model is recited at a high level of generality (i.e., as a general type of building data), and amounts to use of a particular type of data, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole merely describes how to generally “apply” the concept of packing building materials for shipment in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing shipping process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 9, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), and updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a computer readable storage medium (Specification [0027]), a processor (Specification [0031]), a memory (Specification [0027]), and a computing device (Specification [0055]). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by reciting 3D model data. See MPEP 2106.05(g). The claims limit the field of use by reciting construction materials. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include 
Remaining Claims:
With regards to Claims 2, 7, 10, 14, 16, and 20, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628